Exhibit 10.68

English Translation

Equity Interest Purchase Right Agreement

Among

Shenzhen 7Road Network Technologies Co., Ltd.

(As the Equity Interest Purchase Obligee)

 

 

(As the Equity Interest Purchase Obligor)

And

Shenzhen 7Road Technology Co., Ltd.

June 26, 2012



--------------------------------------------------------------------------------

Table of Contents

 

1.

  

Purchase Rights of Equity Interest

     1   

2.

  

Party B and Party C’s Promises

     3   

3.

  

Party B and Party C’s Representations and Warranties

     6   

4.

  

Breach of Contract

     7   

5.

  

Assignment

     8   

6.

  

Effectiveness and Term

     8   

7

  

Termination

     9   

8.

  

Taxes and Expenses

     9   

9.

  

Confidentiality

     9   

10.

  

Notices

     10   

11.

  

Applicable Law and Dispute Resolution

     11   

12.

  

Miscellaneous

     11   



--------------------------------------------------------------------------------

EQUITY INTEREST PURCHASE RIGHT AGREEMENT

This Equity Interest Purchase Right Agreement (this “Agreement”) is entered into
as of June 26, 2012 between and by the following Parties in Shenzhen, People’s
Republic of China (“PRC”):

 

Party A:    Shenzhen 7Road Network Technologies Co., Ltd., with the registered
address of 7F, Matsunichi Hi-Tech Building, 9996 Shennan Boulevard, Nanshan
District, Shenzhen and the legal representative is Tao Wang; Party B:   
                    , with the address of                     ; and ID number of
                    ; Party C:    Shenzhen 7Road Technology Co., Ltd., with the
registered address of 8-9F, Matsunichi Hi-Tech Building, 9996 Shennan Boulevard,
Nanshan District, Shenzhen and the legal representative is Tao Wang;

In this Agreement, all the above parties are called collectively as the
“Parties” and respectively as a “Party”.

WHEREAS:

 

1. Party A, a wholly foreign-owned enterprise incorporated under PRC laws;

 

2. Party C, a limited liability company incorporated under PRC laws;

 

3. Party B, a Chinese citizen and the registered shareholders of Party C holding
    % equity interests of Party C (“Equity Interests”);

 

4. The Equity Interest Pledge Agreement (“Equity Pledge Agreement”) was entered
into between and by Party A and Party B on June 26, 2012; and

 

5. The Business Operation Agreement was entered among and by Party A, Party C
and its shareholders on June 26, 2012.

NOW, THEREFORE, through friendly negotiations, the Parties hereby agree to the
following:

 

1. Purchase Rights of Equity Interest

 

  1.1 Grant Rights

Party B hereby exclusively, irrevocably and without any additional conditions
grants to Party A or any or several designated person(s) (“Designated Person”)
an option to purchase, at any time according to the steps determined by Party A,
and at the price specified in Section 1.3 of this Agreement, from Party B a
portion or all of the equity interests held by Party B in Party C (the
“Option”). No Option shall be granted to any third party other than Party A
and/or the Designated Person. The “person” set forth in this Agreement means any
individual person, corporation, joint venture, partnership, enterprise, trust or
non-corporation organization.

 

1



--------------------------------------------------------------------------------

  1.2 Exercise Steps

Party A and/or the Designated Person may exercise the Option by issuing a
written notice (the “Notice”) in the form of the sample attached in Appendix 1
to Party B specifying the specific percentage of equity interest to be purchased
from Party B (the “Purchased Equity Interest”) and the manner of purchase.

Within 7 business days upon the receipt of the Notice, Party B shall enter into
an equity transfer agreement with Party A and/or its designated person and
ensure the transfer of Purchased Equity Interest to Party A and/or its
designated person as soon as practicable.

 

  1.3 Purchase Price

 

  1.3.1 When Party A exercises the Option, the purchase price of the Purchased
Equity Interest (“Purchase Price”) shall be RMB nominal purchase price. If the
then applicable PRC laws permitted lowest price is higher than RMB nominal
purchase price, the Purchase Price shall be set at the lowest price permissible
under the applicable laws.

 

  1.3.2 Except for the Purchase Price provided under Clause 1.3.1, Party B shall
not require Party A and/or the Designated Person to pay any other consideration.

 

  1.4 Transfer of the Purchased Equity Interest

After Party A provides written notice to purchase Equity Interest pursuant to
this Agreement, each time the option is exercised:

 

  1.4.1 Party B shall ask Party C to convene a shareholders’ meeting. During the
meeting, a resolution, for Party B to transfer the Equity Interest to Party A
and/or the Designated Person, shall be made, and Party B shall sign a
confirmation letter in the form of the sample attached in the Appendix 2 waiving
the first right of refusal for other Equity Interests in Party C;

 

2



--------------------------------------------------------------------------------

  1.4.2 Party B shall, pursuant to the terms and conditions of this Agreement
and the Purchased Equity Interest Notices, enter into an equity interest
transfer agreement with Party A and/or the Designated Person for each transfer;

 

  1.4.3 The related parties shall execute all other requisite contracts,
agreements or documents, obtain all requisite governmental approvals and
consents, and conduct all necessary actions, without any security interest,
transfer the valid ownership of the Purchased Equity Interest to Party A and/or
the Designated Person, and have Party A and/or the Designated Person be the
registered owner of the Purchased Equity Interest at administration for industry
and commerce. In this clause and this Agreement, “Security Interest” includes
guarantees, mortgages, pledges, the rights or interests of third parties, any
equity interest purchase right, right of acquisition, right of first refusal,
right of set-off, ownership detainment or other security arrangements. It does
not include any security interest subject to the Equity Pledge Agreement.

 

  1.4.4 Party B and Party C shall unconditionally assist Party A in obtaining
the governmental approvals, permits, registrations, filings and complete all
necessary formalities for obtaining the Purchase Equity Interest.

 

  1.5 Payment

Payment method of the Purchase Price shall be determined through consultation by
Party A and/or the Designated Person with Party B according to applicable laws
when the Option is exercised.

 

2. Party B and Party C’s Promises

 

  2.1 Without the prior written consent of Party A, the Articles of Association
of Party C shall not be changed, amended or supplemented in any form, Party C’s
registered capital shall not be increased or decreased, or the structure of
Party C’s registered capital shall not be changed in any other form.

 

  2.2 Without the prior written consent of Party A, shall not sell, transfer,
mortgage or dispose in any other form, any legitimate or beneficial Equity
Interests, or approve any other security interest set on it except the pledges
pursuant to the Equity Pledge Agreement.

 

3



--------------------------------------------------------------------------------

  2.3 Without the prior written consent of Party A, Party B shall not decide,
support or execute any shareholders resolution at Party C’s shareholders’
meeting that approves any sale, transfer, mortgage or disposal of any legitimate
or beneficial Equity Interest, or allow any other security interest set on it,
except pledges on the Equity Interests made to Party A or its Designated Person.

 

  2.4 At any time, upon Party A’s request, to immediately transfer Equity
Interests to Party A and/or the Designated Person unconditionally at any time.

 

  2.5 If the other shareholders of Party C propose to transfer all or any equity
interests in Party C to Party A and/or its Designated Person, Party B shall
waive the first right of refusal unconditionally. Subject to applicable laws,
regulations and any agreement to which Party B is a party (except for this
Agreement), if Party B terminate the employment relationship with Party C for
any cause, Party B shall transfer Party B ’s equity interest holding in Party C
to Party A and/or the Designated Person according to Article 1 of this
Agreement.

 

  2.6 Without the prior written consent by Party A, Party B shall not agree,
support or execute any shareholders resolution at the Party C’s shareholders’
meeting that allows Party C to merge, associate with, acquire, or invest in any
person.

 

  2.7 According to good financial and business standards and customs, shall
maintain the existence of Party C, prudently and effectively operate the
business and handle affairs, ensure Party C’s continuous and normal operation of
all business to maintain the asset value of Party C, and refrain from any
action/inaction which affects Party C’s operations and asset value.

 

  2.8 Without the prior written consent of Party A, shall not take any action
and/or inaction, which may materially affect Party C’s assets, business and
liabilities; without the prior written consent of Party A , not sell, transfer,
mortgage or dispose in any other form, any asset, legitimate or beneficial
business interest or income of Party C, or approve any other security interest
set on it at any time from the date of execution of this Agreement .

 

4



--------------------------------------------------------------------------------

  2.9 Without the prior written consent of Party A, Party C shall not enter
into, inherit, guarantee or allow the existence of any debt, other than (i) debt
arising in the ordinary course of business but not from borrowing; and (ii) debt
already disclosed to and consented to in writing by Party A.

 

  2.10 Without the prior written consent of Party A, Party C shall not enter
into any material contract, other than those in the ordinary course of business
(As in this paragraph, any agreement that exceeding one hundred thousand Yuan
(RMB 100,000) shall be deemed as a material contract).

 

  2.11 Without the prior written consent of Party A, Party C shall not provide
any loans or credit to anyone.

 

  2.12 Upon the request of Party A, shall provide all operations and financial
information of Party C.

 

  2.13 Party C shall purchase and hold insurance from insurance companies
accepted by Party A upon the request of Party A. The insurance amount and
category shall be the same as those held by companies in the same area,
operating a similar business and owning similar properties and assets as Party
C.

 

  2.14 Shall immediately notify Party A on the occurrence or the potential
occurrence of any litigation, arbitration or administrative procedures related
to the Equity Interests owned by Party B, or Party C’s assets, business and
revenue.

 

  2.15 In order to keep the ownership of Party B’s Equity Interest, shall
execute all requisite or appropriate documents, conduct all requisite or
appropriate actions, make all requisite or appropriate claims, and take all
requisite or appropriate defenses against false claims of compensation.

 

  2.16 In order to keep ownership of Party C’s assets, to execute all requisite
or appropriate documents, conduct all requisite or appropriate actions, make all
requisite or appropriate claims, and take all requisite or appropriate defenses
against false claims of compensation.

 

  2.17 Without the prior written consent of Party A, Party C shall not
distribute dividends to its shareholders in any manners.

 

  2.18 Shall facilitate shareholder approval of the transfer of Purchased Equity
Interests subject to this Agreement.

 

5



--------------------------------------------------------------------------------

  2.19 Upon the request of Party A, to appoint any persons designated by Party A
as director or senior management personnel of Party C.

 

  2.20 Party B shall exercise rights as Party C’s shareholder upon the request,
and only upon the written authorization of Party A.

 

  2.21 To adhere strictly to the provisions of this Agreement and other
Agreements entered into collectively or respectively by Party A, Party B and
Party C, and to perform all obligations under these Agreements, without taking
any action or inaction which affects the validity and enforceability of these
Agreements.

 

  2.22 If Party B receives a Purchase Price for its Equity Interests higher than
RMB             , or receive any form of profits distribution, dividend or bonus
from Party C, Party B agrees that Party B shall waive the premium amount and the
said profit distribution, dividend or bonus (after deducting related taxes) as
allowed by PRC law, and Party A is entitled to these proceeds.

 

3. Party B and Party C’s Representations and Warranties

As of the execution date of this Agreement and every transfer date, Party B and
Party C hereby represents and warrants to Party A as follows:

 

  3.1 It has the power and ability to enter into and deliver on this Agreement
and any equity interest transfer Agreements (“Transfer Agreement”, respectively)
which is a party of, for every transfer of Purchased Equity Interest pursuant to
this Agreement, and to perform its obligations under this Agreement and any
Transferring Agreement. Upon execution, this Agreement and the Transfer
Agreements to which it is a party constitute a legal, valid and binding
obligation enforceable against it in accordance with its terms;

 

  3.2 The execution, delivery, and performance obligations of this Agreement and
any Transfer Agreements do not: (i) cause violation of any relevant PRC laws and
regulations; (ii) constitute a conflict with its Articles of Association or
other organizational documents; (iii) cause a breach to any Agreement or
instrument which it is a party of or is bound by, or constitute a breach under
any Agreement or instruments to which it is a party of or is bound by;
(iv) cause violations of any relevant permits or approvals and (or) any relevant
persistent valid conditions; or (v) cause any permits or approvals to be
suspended, or revoked, or induce additional conditions;

 

6



--------------------------------------------------------------------------------

  3.3 Party C holds valid ownership and sales rights to all its assets. Party C
has not set any security interest on these assets;

 

  3.4 Party C does not have any unpaid debt, except (i) debt arising in the
normal course business; and (ii) debt already disclosed to Party A to which
Party A has approved in writing;

 

  3.5 Party C complies with all PRC laws and regulations applicable to the
acquisition of assets;

 

  3.6 No litigation, arbitration or administrative procedure relevant to the
equity interest and assets of Party C or the corporation is in process, pending
settlement or likely to occur;

 

  3.7 Party B holds valid ownership sales rights to its equity interest and has
not any security interests on these interests, other than the security interests
pursuant to the Equity Interest Pledge Agreement.

 

4. Breach of Contract

 

  4.1 If any party (“Defaulting Party”) breaches any provision of this
Agreement, which may cause damages to other parties (“Non-defaulting Party”),
the Non-defaulting Party can notify the Defaulting Party in writing, request
rectification and correction of such a breach of contract; if the Defaulting
Party does not take actions which rectify and correct such breach to the
satisfaction of the Non-defaulting Party within fifteen (15) days upon the
issuance of the written notice, the Non-defaulting Party can take actions
pursuant to this Agreement or other measures in accordance with laws in
response.

 

  4.2 The occurrence of the following events constitutes a breach of contract by
Party B:

 

  (1) any violation by Party B of the provisions of this Agreement, or material
mistakes, inaccuracies or other incorrect information in the representation and
warranties hereunder;

 

  (2) assignment or transfer in any manner of, or the pledging of, any rights
pursuant to this Agreement without the prior written consent of Party A; or

 

  (3) this Agreement and/or Equity Interest Pledge Agreement becomes invalid or
unenforceable.

 

7



--------------------------------------------------------------------------------

  4.3 Should a breach of contract or violation of provisions under the Equity
Interest Pledge Agreement and/or Business Operation Agreement occur, Party A can
request Party B to transfer to Party A or the Designated Person all or any
percentage of the Purchased Equity Interests at the Purchase Price ; and

 

  4.4 Once Party A realizes the pledge pursuant to Article 11 of the Equity
Interest Pledge Agreement and, Party A obtains the relevant payments, Party B
will be deemed to have fulfilled its obligations under this Agreement and Party
A should not request any other payments from Party B.

 

  4.5 Notwithstanding other provisions of this Agreement, the effect of Article
4 will not be affected by the termination of this Agreement.

 

5. Assignment

 

  5.1 Without the prior written consent of the Party A, Party B shall not
transfer its rights and obligations under this Agreement to any third party; if
Party B dies, Party B agrees to transfer the rights and obligation under this
Agreement to the person designated by Party A.

 

  5.2 This Agreement shall be binding on Party B and the successor to Party B
and is effective on Party A, any successor o Party A or transferee as allowed by
Party A. Party B agrees, after his death to the extent permitted by law, Party A
or the Designated Person will own the Equity Interests holding by him in Party
C.

 

  5.3 Party B hereby agrees that Party A shall be able to transfer all of its
rights and obligation under this Agreement to any third party at its own
discretion. Upon such transfer, Party A is only required to provide written
notice to Party B, and no further consent from Party B will be required.

 

6. Effectiveness and Term

 

  6.1 This Agreement shall be concluded and take effect as of the date of its
execution.

 

  6.2 The term of this Agreement is ten (10) years unless early termination in
accordance with this Agreement or relevant provisions in any other relevant
agreements reached by the parties. This Agreement may be extended through the
written confirmation by Party A before the expiration of this Agreement. The
term of extension will be decided by Party A.

 

8



--------------------------------------------------------------------------------

  6.3 If Party A’s or Party C’s operation term expires (including any extensions
of such term) or is otherwise terminated by any other reason prior to the
expiration of this Agreement as set forth in Section 6.2, this Agreement shall
be terminated upon such termination of such Party, except where Party A has
transferred its rights and obligations in accordance with this Agreement.

 

7. Termination

 

  7.1 At any time during the term of this Agreement, including any extension
period, if Party A cannot exercise the Option indicated in Article 1 due to then
applicable laws, Party A can, at its own discretion, unconditionally terminate
this Agreement by issuing a written notice to Party B and does not need to
assume any liability.

 

  7.2 If Party C, during the term of this Agreement and its extension period, is
terminated due to bankruptcy, dissolution or being ordered to close down by law,
the obligations of Party B hereunder are terminated upon the termination of
Party C; Party B shall continue to perform its obligations under other
agreements entered with Party A.

 

  7.3 Except under circumstances indicated in Section 7.2, Party B and Party C
does not have the right to terminate this Agreement during the term and
extension periods of this Agreement.

 

8. Taxes and Expenses

Each Party shall, bear any and all taxes, costs and expenses as required by PRC
laws for equity transfers incurred by or imposed on such Party arising from the
preparation, execution and completion of this Agreement and all Transfer
Agreements.

 

9. Confidentiality

 

  9.1 The Parties acknowledge and confirm all oral or written materials
exchanged by the Parties in connection with this Agreement are confidential. The
Parties shall maintain the secrecy and confidentiality of these materials.
Without the written consent of the other Parties, no Party shall disclose to any
third party such materials, except under the following circumstances:

 

  (a) The materials are, or soon to be, public information (but disclosure
cannot be by the Party receiving the information);

 

9



--------------------------------------------------------------------------------

  (b) The materials are required to be disclosed under applicable laws or the
rules or provisions of a stock exchange; or

 

  (c) Where documents are disclosed by any party to its legal or financial
counsel for the purpose of transactions described in this Agreement, said
counsel shall also maintain confidentiality. Any disclosure by employees or
agencies employed by any party shall be deemed as disclosure by such party and
shall assume the liabilities for breach of contract pursuant to this Agreement.

 

  9.2 Upon termination of this Agreement, one Party shall return all documents,
materials or software containing confidential information upon the request of
another Party, and cease to use such confidential information.

 

  9.3 Notwithstanding other provisions of this Agreement, the effect of Article
9 will not be affected by the termination of this Agreement.

 

10. Notices

Notices or other communications by any party relating to this Agreement shall be
made in writing and delivered personally, sent by mail or by facsimile
transmission to the address set forth below, or such other addressees specified
by the relevant party from time to time. The effective date of the notice is be
determined as follows: (a) a notice delivered personally is deemed duly served
upon delivery; (b) a notice sent by mail is deemed duly served on the seventh
(7th) day after the date when the air registered mail with postage prepaid has
been sent out (as is shown on the postmark), or the fourth (4th) day after it is
delivered to an internationally recognized courier service; and (c) a notice
sent by facsimile transmission is deemed duly served as of the receipt time
shown on the transmission confirmation.

 

Party A:    Shenzhen 7Road Network Technologies Co., Ltd. Legal Address:    7F,
Matsunichi Hi-Tech Building, No. 9996, Shennan Boulevard, Nanshan District,
Shenzhen Party B:   

 

Address:    Party C:    Shenzhen 7Road Technology Co., Ltd. Legal Address:   
8-9F, Matsunichi Hi-Tech Building, No. 9996, Shennan Boulevard, Nanshan
District, Shenzhen

 

10



--------------------------------------------------------------------------------

11. Applicable Law and Dispute Resolution

 

  11.1 The conclusion, validity, performance, interpretation, termination and
method of dispute resolution under this Agreement shall be governed by PRC law.

 

  11.2 The parties shall strive to settle any dispute arising from this
Agreement through friendly negotiations.

 

  11.3 If no settlement can be reached through negotiations within thirty
(30) days after the request for consultation is made by any Party, either party
can submit the matter to China International Economic and Trade Arbitration
Commission Shanghai Commission with its then effective rules. The arbitration
shall take place in Shanghai. The arbitration decision shall be final and is
binding upon the Parties. If there is a dispute or a dispute is in the process
of arbitration, other than the matters in dispute, the Parties shall enjoy all
other rights and perform all other obligations pursuant to this Agreement.

 

12. Miscellaneous

 

  12.1 The headings contained in this Agreement are for convenient referencing
only and do not affect the interpretation, explanation or meaning of the
provisions of this Agreement.

 

  12.2 The Parties confirm that upon this Agreement effectiveness, all Parties
are in complete agreement respect to the subject matters and interpretations of
this Agreement and replaces all prior verbal or/and written agreements and
understandings.

 

  12.3 This Agreement shall bind and benefit the Parties, the “successor” and
the transferees allowed by each Party.

 

  12.4 Any Party’s failure to exercise or delay in exercising of any right and
remedy under this Agreement shall not be deemed as a waiver , and shall not
affect the future exercise of such rights in other manners or other r rights by
the same Party.

 

  12.5 If any provision of this Agreement is judged as void, invalid or
unenforceable under relevant laws, the provision shall be deemed invalid only
within the applicable area of the law, The validity, legality and enforceability
of the other provisions hereof are not affected or impaired in any way. The
Parties shall cease performing such void, invalid or unenforceable provisions
and replace these with provisions which are valid, effective and enforceable
regarding to the said facts and situation.

 

11



--------------------------------------------------------------------------------

  12.6 The Parties agree the meaning of “Party A’s (prior) written consent”
hereunder means approval by the board of Party A.

 

  12.7 Any matters excluded in this Agreement shall be negotiated by the
Parties. Any amendment or supplement to this Agreement shall be made in writing.
Amendments and supplements duly executed by each Party shall be deemed as a part
of this Agreement and enjoys the same legal effect as this Agreement.

 

  12.8 This Agreement is drawn up with three (3) original copies; each Party
holds one (1) copy and each copy has the same legal effect.

 

  12.9 The appendix hereto constitutes an integral part of this Agreement and
has the same legal effect as this Agreement.

[No Text Below]

 

12



--------------------------------------------------------------------------------

[no text, Signature Page of Equity Interest Purchase Right Agreement ]

Party A: Shenzhen 7Road Network Technologies Co., Ltd.

Legal Representative: Tao Wang

 

Party B:

Signature:

Party C: Shenzhen 7Road Technology Co., Ltd.

Legal Representative: Tao Wang

  

 

1



--------------------------------------------------------------------------------

Appendix 1:

Equity Purchase Notice

(Sample)

To:

According to the Equity Interest Purchase Agreement entered into between and by
you and us dated June 26, 2012, we hereby notify and request you to
transfer    % equity interests in Shenzhen 7Road Technology Co., Ltd. to
             at a transfer price of RMB              in accordance with the
provisions of said agreement.

Regards,

Shenzhen 7Road Network Technologies Co., Ltd.

(Seal)

Date:                    



--------------------------------------------------------------------------------

Appendix 2:

Declaration of Waiving First Refusal Right

Shenzhen 7Road Technology Co. Ltd. (“7Road”) is a limited liability company
incorporated under the PRC laws on January 22, 2008. I, the legal registered
shareholder of 7Road holding     % of 7Road’s shares, agree and permanently and
irrevocably waive all or part of any rights of first refusal held by me to a
transfer of shares held by other shareholders of 7Road (except for me) to
Shenzhen 7Road Network Technologies Co., Ltd. or Designated Person (as on the
date hereof and the changed from time to time), and shall not prevent the
transfer in any form.

 

Signature:

 

 

Date:

 